Citation Nr: 9924705	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-03 182 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychoneurotic disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychotic disorder (manic-depressive illness).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to January 
1971 and from February 1971 to May 1972.

This case comes the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The Board notes that additional evidence was 
submitted after the case was certified to the Board; however, 
the veteran's representative, in the July 1999 Written Brief 
Presentation, waived RO consideration of this evidence.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by the RO in an unappealed rating decisions in July 1975 and 
February 1995, and by an October 1996 decision letter.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a psychoneurotic disorder.

3.  The evidence submitted in support of the petition to 
reopen a claim for manic depressive illness is new and 
material.



CONCLUSIONS OF LAW

1. The October 1996 decision, denying service connection for 
psychoneurotic and psychotic disorders is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a psychoneurotic is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim for service connection for manic-depressive 
illness is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court), when 
determining whether the evidence is new and material, the VA 
must conduct a three-step test: first, the VA must determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); second, if new 
and material evidence has been presented, immediately upon 
reopening the claim, the VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, the VA may evaluate the claim after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999), citing Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service. 
Consideration will be given to the circumstances, conditions, 
and hardships of service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998). See Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991); see also Browder v. Brown, 5 Vet. App. 268, 
271 (1993).

The RO denied service connection for a nervous disorder in 
July 1975, February 1995, and October 1996.  At that time, 
the evidence included the veteran's claim, service medical 
records, and private and VA medical records.  The veteran's 
claim and service entrance examination indicate that the 
veteran was hospitalized for a nervous disorder in 1966 prior 
to service.  In his September 1967 pre-induction examination 
report of medical history, the examiner noted that the 
veteran's private physician considered him acceptable for 
service.  The veteran served on active duty from January 1968 
to January 1971 and from February to May 1972.

In what appears to be August 1970, he reported that he had 
had two bowel movements the previous day.  The impression was 
psychophysiologic gastrointestinal reaction.  The November 
1970 examination for separation purposes disclosed that the 
psychiatric system was normal.  Although he reported a 
history of depression or excessive worry and nervous trouble 
for enlistment purposes in February 1971, the clinical 
evaluation was normal.  In December 1971, he complained of 
nervousness.  A March 1972 neuropsychiatric examination 
indicated that the veteran was referred for evaluation.  The 
history showed that the veteran had a long period of 
adjustment problems.  During the evaluation, there was no 
evidence of a psychosis and the veteran was alert, oriented, 
and coherent.  The diagnosis was longstanding sexual identity 
problem and it was recommended that he be separated.  In 
April 1972 it was established that there was no significant 
mental illness.  His April 1972 discharge examination 
revealed a normal psychiatric evaluation.  It was noted that 
there was a history of nervousness (homosexual tendencies - 
overt and latent).

A January 1975 private hospital discharge summary indicated 
that the veteran was hospitalized for manic depressive 
psychosis, hypomanic phase and schizoaffective disorder.  A 
May 1975 VA hospital discharge summary revealed that the 
veteran had been using street drugs and had a previous 
diagnosis of manic-depressive illness.  The veteran left the 
hospital against advice.  The diagnosis was possible manic-
depressive illness, manic type.  A July 1975 Summary of 
Hospitalization indicated that the veteran was hospitalized 
from August to September 1966 for psychoneurotic depressive 
reaction.  

At the time of the July 1975 rating decision, there was 
evidence that a psychoneurotic disorder, preexisted service 
and the veteran had asserted that it had been aggravated 
during service.  The RO determined that a psychoneurotic 
disorder existed prior to service and was not aggravated by 
service.  A psychosis was not shown during service or within 
the post-service presumptive period.  The RO specifically 
addressed manic depressive illness, manic type also diagnosed 
manic depressive psychosis and psychoneurotic depressive 
reaction.

Although the veteran disagreed with this decision and the RO 
issued a statement of the case, the veteran did not file a 
substantive appeal.  As the veteran did not appeal this 
decision it became final.

In 1994, the veteran attempted to reopen his claim for 
service connection for a nervous disorder.  In support of his 
claim, the veteran submitted private and VA treatment records 
from 1990 to 1994.  Private and VA medical records from 1990 
to 1993 concern the veteran's physical complaints and 
treatment and provide no information concerning a 
psychoneurotic disorder.  A March 1994 VA medical record 
shows that the veteran was seen requesting alcohol 
detoxification and psychiatric evaluation.  The veteran gave 
a history of hospitalizations in 1966, 1971, and 1972.  He 
reported that he was sober from 1984 until the death of his 
grandmother in September 1993.  The impression included 
continuous alcohol dependence and rule out cyclothymic versus 
personality disorder.  The veteran was hospitalized in April 
1994 for alcohol detoxification.  It was noted that the 
veteran had a diagnosis of bipolar disorder in the past.  
During the hospitalization, his depression was minimal.  
Primary diagnoses included alcohol abuse and dependence, rule 
out histrionic personality disorder, and rule out borderline 
personality disorder.  

At the time of the February 1995 rating decision, the RO 
determined that the evidence submitted was not new and 
material as it showed treatment for a disorder after service 
and did not indicate treatment during service or contain a 
medical opinion relating the veteran's current disorder to 
military service.

Evidence submitted following the February 1995 rating 
decision and reviewed by the RO in October 1996 consisted of 
a May 1996 VA examination report and duplicative service 
medical records.  The May 1996 VA examination revealed that 
the veteran was currently a patient in the VA's 
Biopsychosocial Rehabilitation Program and that the veteran 
has a history of depression and alcoholism, currently in 
remission.  It was noted that the veteran reported physical 
and sexual abuse from his childhood.  The veteran reported a 
history of hospitalizations in 1966, 1973, 1975, and 1995 for 
psychiatric and alcohol problems.  The veteran also reported 
treatment during his period of service from 1968-1972 for a 
psychiatric disorder, and that he was given a medical 
discharge for homosexuality.  The veteran reported that after 
service he went to nursing school for a while and managed to 
complete 3 1/2 years of college.  The impression include 
dysthymic disorder and some features of noncombat related 
posttraumatic stress disorder. The photocopies of documents 
that were of record at the time of the July 1975 are simply 
duplicative.  In October 1996, the RO again determined that 
the veteran had not submitted new and material evidence to 
reopen his claim.

Psychoneurotic Disorder

Evidence submitted or associated with the claims file since 
the October 1996 denial consists private medical reports from 
1966, 1974, and 1975, a copy of court order restoring 
competency, the veteran's statements, statement in support of 
the veteran's claim, an April 1999 letter from a private 
physician, and a May 1999 VA Medical Center (VAMC) discharge 
summary.  The Board finds that the private medical records 
from 1966 and 1975 are cumulative as they contain information 
already of record, i.e., that the veteran was hospitalized 
prior to service in 1966 for psychoneurotic depression and 
that the veteran was treated and hospitalized in 1975 for 
manic depressive psychosis and schizoaffective disorder.  An 
April 1974 private hospitalization shows a diagnosis of 
schizophrenic reaction, simple type.  A copy of a court order 
indicates that the veteran was hospitalized from August to 
September 1966 and was restored to sanity and soundness of 
mind as of September 22, 1966.

The RO, in a January 1998 rating decision, considered this 
information and again determined that new and material 
evidence had not been submitted to reopen this case.  The 
case was certified to the Board in April 1998.  Subsequently, 
the veteran submitted additional evidence.  As noted 
previous, the veteran's representative, in the July 1999, 
waived RO consideration of such evidence.

In April 1999 support statements, relatives of the veteran 
state that the veteran was severely depressed and displayed 
abnormal behavior with erratic mood swings within the first 6 
months following discharge from service.  In an April 1999 
letter, the veteran's private physician, M.L. Stokes, M.D., 
reported that he treated the veteran in approximately 
February- March 1973 for manic depressive disorder, bouts of 
agitation, and suicidal thoughts.  Dr. Stokes stated that the 
veteran's condition had worsened beyond normal known 
progression due to aggravation "from" the U.S. Army.  A May 
1999 VAMC discharge summary revealed that the veteran was 
hospitalized for detoxification but did not stay to 
participate in the program.  The discharge diagnoses included 
bipolar disorder with major episodes of hypomania and mixed 
episode of depression and cyclothymic personality.  The 
discharge summary contains the following statement by the 
treating physician: 

There is a possibility that this patient, 
after spending two years in active duty, 
and due to the type of job that he was 
assigned to as a controller in airports, 
has exposed the patient to a great deal 
of tension that could have been a factor 
to create more problems in his condition 
especially after he was discharged from 
service.

The veteran is competent, as are his family members, to 
report that on which they have personal knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).   However, to the extent 
that the veteran and his family members contend that his 
current psychoneurotic disorder was aggravated during 
service, such allegations are lay speculation on medical 
issues involving the etiology of a disability and does not 
bear directly and substantially to the claim on appeal and 
are not material.  See Pollard v. Brown, 6 Vet.App. 11  
(1993) (pursuant to Espiritu v. Derwinski, 2 Vet.App. 492 
(1992), lay testimony attempting to diagnose frostbite or 
arthritis in service held to be not competent evidence for 
such purpose and thus not material); see also Moray v. Brown, 
5 Vet.App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (1991)).  While the veteran and his family 
members are certainly capable of providing evidence of 
symptomatology, a lay person is not generally capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  See Stadin v. 
Brown, 8 Vet.App. 280, 284 (1995); Robinette v. Brown, 8 
Vet.App. 69, 74 (1995); Routen v. Brown, 10 Vet.App. 183 
(1997).  More importantly, the recent statements are 
repetitive of his prior claim.  This evidence is not new. 

The veteran's and his family member's statements as well as 
the VA and private medical records are cumulative of that 
which was before the RO at the time of the October 1996 
rating decision (which implicitly continued a denial of a 
psychoneurotic disorder.  See Reid v. Derwinski, 2 Vet.App. 
312 (1992).  None of the evidence submitted since the October 
1996 denial is so significant that it must be considered in 
order to fairly decide the merits of the claim.  At the time 
of the October 1996 decision letter, the records established 
that the veteran had a current diagnosis of bipolar disorder.  
The evidence at that time indicates that the veteran had been 
treated for a psychoneurotic disorder prior to service.  
However, there was a lack of competent evidence of 
aggravation therein.

With respect to the private and VA medical evidence submitted 
in 1999, the Board accepts these statements on their face.  
The Board notes that both statements contain opinions 
indicating that the veteran's disorder was aggravated 
"from" or "especially after" active service not 
"during".  There is no significant conflict between these 
statements.  Thus, there remains no basis for reopening the 
veteran's claim for a psychoneurotic disorder.  In fact, the 
examiners do not reference a psychoneurotic disorder.  

In the instant case, the Board points out that as the issue 
here pertains to aggravation of a psychoneurotic disability 
during service.   Thus, the provisions of 38 C.F.R. 
§ 3.303(d) are not applicable as they address direct service 
connection rather than aggravation.  The evidence does not 
establish that there was an increase of the psychoneurotic 
disability during service or aggravation of the disability 
during service.

With respect to the presumption of aggravation, the Board 
notes that this issue was addressed recently by the VA acting 
general counsel in VAOPOGC 14-98 (October 1998).  According 
to the acting general counsel, 38 C.F.R. § 3.307(a) provides 
only that chronic diseases meeting the statutory criteria 
will be considered to have been incurred in service.  
Further, 38 C.F.R. § 3.307(c) states that, the consideration 
of service incurrence provided for chronic diseases will not 
be interpreted to permit any presumption as to aggravation of 
a preservice disease or injury after discharge.  The acting 
general counsel concluded that 38 U.S.C.A. § 1112(a) does not 
authorize a presumption of aggravation for chronic diseases 
which existed prior to service but were first shown to a 
compensable degree within the presumptive period following 
service.  VAOPGCPREC 14-98 (October 1998).

The Board finds that the evidence submitted does not change 
the prior evidentiary defects.  Accordingly, the Board 
concludes that the veteran has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a psychoneurotic disorder.

Manic-Depressive Illness

The 1975 rating decision was able to recognize that the 
veteran had different diagnoses.  Although there was 
competent evidence that a psychoneurotic disorder preexisted 
service, there was no evidence that a presumptive disorder, 
such as manic depressive illness, preexisted service.  
Unfortunately, the distinctions between the differing 
diagnoses and the different laws have been misplaced since 
the 1975 rating decision.  However, in support of the 
petition to reopen, Dr. Stokes, in a 1999 letter, stated that 
he had treated the veteran in early 1973, approximately 
February-March, for manic depressive disorder.

When service connection had been initially denied for a 
manic-depressive disorder, the RO correctly noted that there 
was no evidence of a psychosis within the presumptive period.  
The VA had specifically determined by regulation that a 
manic-depressive disorder was a psychotic disorder.  38 
C.F.R. Part 4, Code 9206.  The statement of Dr. Stokes is 
new, relevant and strikes at the very reason for the denial.  
The defect that existed prior to the claim to reopen was an 
absence of competent evidence of a psychosis within 1 year of 
separation from true.  For the purposes of reopening, the 
statement of Dr. Stokes is accepted as true and reopens the 
claim. 

PTSD

Service connection for PTSD was not previously denied and 
there is no finality as to this issue.


ORDER

The petition to reopen his claim for service connection for a 
psychoneurotic disorder is denied.  The petition to reopen a 
claim for manic depressive illness is granted. 


REMAND

In light of the Board's decision that the veteran's claim for 
service connection for a manic-depressive illness has been 
reopened, further development is necessary.  Accordingly, the 
case is REMANDED to the RO for the following:
				
1.  The RO should contact the veteran and 
request authorization to obtain the 
records from Dr. M.L. Stokes from 1972-
1973.  

2.  The RO should then contact Dr. M.L. 
Stokes and request all available clinical 
documentation and records, including 
pharmacy records, pertaining to the 
veteran's treatment in 1972-73.

3.  The RO should confirm that the 
veteran and Dr. Stokes were employed at 
the same hospital in 1972-1973.

4.  The RO should contact the veteran and 
request the dates when he was referred to 
a neuropsychiatric hospital in Oklahoma 
City.

5.  If it is the position of the RO, the 
manic-depressive illness preexisted 
service that determination must be 
supported by the competent evidence.

6.  The RO should address PTSD and 
personality disorder in a rating decision 
and notify the veteran of such decision 
by separate letters.

After completion of the above, and after the veteran has been 
given the opportunity to respond thereto, the claims file 
should be returned to the Board for further appellate 
decision, if in order.  However, an issue should not be 
certified to the
Board unless all applicable appellate procedures are 
followed, including the completion of the appeal.  

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

